DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record fail to anticipate nor render obvious the specific sequence and combination of claimed elements. The closest printed patent publication of record Sprigg et al.[1] and Sprigg et al.[2] generally teach super or high resolution imaging by utilizing intensity flucuation correlation of detector pairs, where one detector correlates the high frequency spatial Fourier transform of an unresolved image with the unresolved image recorded at the other detector, wherein a higher resolution image is observed in the correlated fluctuations of intensity of the two detectors. However, the prior art fail to explicitly teach determining a Fourier transform of an image of the object by correlating fluctuations of the intensity values for each antisymmetric pair of detectors; determining an inverse of the Fourier transform; and generating the image of the object from the inverse of the Fourier transform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
    

    
        [1][1] US Publication 2018/0255212. 
        [2][2] Sprigg, Jane, Tao Peng, and Yanhua Shih. "Super-resolution imaging using the spatial-frequency filtered intensity fluctuation correlation." Scientific reports 6.1 (2016): 1-7.